Title: From Benjamin Franklin to Deborah Franklin, [February–March 1766]
From: 
To: 


 [February–March 1766]
There is a brown Paper Packet for you directed but contains chiefly a Letter and Parcel of News papers for Billy, which pray send to him directly. I mean the Newspapers. You need not indeed open the Pacquet, if it were not to take out a Letter or two for Neighbour Sumain, and the Beans. But pray send him up the Papers directly before they are scatter’d and lost.
 
Addressed: To / Mrs Franklin / Philadelphia / Per Favour of / Capt. Friend / with a brown Parcel
